         21-10082-jlg       Doc 9-4 Filed 01/24/21 Entered 01/24/21 19:28:30            Exhibit C to
                            Nisselson Declaration - Landlord emails Pg 1 of 30




From: "David K. Welch" <DWelch@burkelaw.com>
Date: January 21, 2021 at 9:01:40 AM EST
To: "Nisselson, Alan" <anisselson@windelsmarx.com>
Cc: "Aaron H. Stanton" <astanton@burkelaw.com>, Frederick Schmidt <ESchmidt@cozen.com>, Brian Shaw
<bshaw@cozen.com>, "Brian P. Welch" <BWelch@burkelaw.com>
Subject: Re: Medici 171 N Aberdeen LLC




      Mr. Nisselson

      I sent you the below email on Tuesday evening regarding the above chapter 7 case and property
      in Chicago for which you have been appointed as trustee. I do not yet have a response to this
      email. The property requires regular management and the tenants need assistance and assurances.
      These are urgent issues for which my client, as owner of the property, is willing to assist. May I
      have your response please.

      Thank you.

      Dave Welch

      David K. Welch
      Burke, Warren, MacKay & Serritella, P.C.
      330 N. Wabash, Suite 2100 | Chicago, IL 60611
      Phone 312.840.7122 | Fax 312.840.7900
      dwelch@burkelaw.com | www.burkelaw.com | my profile

      Confidentiality Note: This email message is for the sole use of the intended recipient(s)
      and may contain confidential and privileged information. Any unauthorized review, use,
      disclosure or distribution is strictly prohibited. If you are not the intended recipient,
      contact the sender via reply email and destroy all copies of the original message.



      David K. Welch
      Burke, Warren, MacKay & Serritella, P.C.
      330 N Wabash Ave, 21st Floor | Chicago, IL 60611
      P 312-840-7122 | F 312-840-7900
      DWelch@BurkeLaw.com | www.burkelaw.com
      Profile | vCard




                                                         1
    21-10082-jlg              Doc 9-4 Filed 01/24/21 Entered 01/24/21 19:28:30                       Exhibit C to
                              Nisselson Declaration - Landlord emails Pg 2 of 30




Confidentiality Note: This email message is for the sole use of the intended recipient(s) and may
contain confidential and privileged information. Any unauthorized review, use, disclosure or
distribution is strictly prohibited. If you are not the intended recipient, contact the sender via
reply email and destroy all copies of the original message.




           On Jan 19, 2021, at 8:04 PM, David K. Welch <DWelch@burkelaw.com> wrote:



           Mr Nisselson

           I am one of the attorneys representing Aberdeen Developers in the above
           referenced chapter 7 case in which I believe you have been appointed as trustee.
           My client is the owner of the property that Medici is leasing from my client.
           Medici has notified all of the tenants to contact Aberdeen with respect to any
           property and management issues. Aberdeen is reluctant to do anything without
           your consent. The property has immediate issues requiring attention.

            I would like to discuss how Aberdeen can cooperatively work with the trustee to
           maintain the property pending resolution over its disposition. I have copied my
           partners and local counsel. Are you available to discuss tomorrow? Please
           advise.

           Thank you and have a good evening.

           Dave Welch



           David K. Welch
           Burke, Warren, MacKay & Serritella, P.C.
           330 N. Wabash, Suite 2100 | Chicago, IL 60611
           Phone 312.840.7122 | Fax 312.840.7900
           dwelch@burkelaw.com | www.burkelaw.com | my profile

           Confidentiality Note: This email message is for the sole use of the
           intended recipient(s) and may contain confidential and privileged
           information. Any unauthorized review, use, disclosure or distribution is
           strictly prohibited. If you are not the intended recipient, contact the sender
           via reply email and destroy all copies of the original message.




                                                                            2
          21-10082-jlg         Doc 9-4 Filed 01/24/21 Entered 01/24/21 19:28:30                     Exhibit C to
                               Nisselson Declaration - Landlord emails Pg 3 of 30




From: Kristen Kenney <Kristen@morgensterncap.com>
Date: January 20, 2021 at 9:49:28 PM EST
To: "Nisselson, Alan" <anisselson@windelsmarx.com>
Cc: Robert Morgenstern <Robert@morgensterncap.com>, Jonathan Vayner <Jonathan@canvaspg.com>, Reid
<Reid@canvaspg.com>
Subject: RE: 629 East 5th St ‐ Medici ‐ Urgent Information Request




       Hi Alan,

       As mentioned below, we own the building at 629 East 5th Street in Manhattan which Medici has leased
       since the beginning of 2018. Given the circumstances of their Chapter 7 filing, we have taken over day‐
       to‐day management and are doing our best to piece together the necessary information to operate the
       premises and manage tenant relationships. We have received only a rent roll, and are in need of some
       additional information:

                 Utility account information
                 All current tenant leases
                 Security deposit information and access or facilitated access to tenant‐held deposits belonging
                  to tenants moving out. We know that Hello Rented is holding security for a number of the
                  tenants, but not all. What is going to be the process for the other tenants getting their refunds?
                  By law this must be done within 14 days of moveout, so we want to make sure we are in
                  compliance
                 Any other relevant logins – security cameras, phone or internet lines, etc
                 Quarters property management agreement with Jordan Cooper
                 Vendor lists
                 All available leasing information including future tenants, relevant information to current
                  tenants; all tenant and leasing correspondence
                 All current and future internal transfers (some tenants have already reached out that are
                  supposed to be transferring and don’t know where they are going)
                 Inventory lists – what was typically kept at the premises, what is needed
                 Operational processes; list of services provided to tenants

       Please let me know if you’re available tomorrow to discuss. Thank you so much in advance for your
       assistance.

       Best,
       Kristen

       Kristen Kenney
       Morgenstern Capital
       215 Lexington Avenue, 20th Fl | New York, NY
                                                              1
   21-10082-jlg      Doc 9-4 Filed 01/24/21 Entered 01/24/21 19:28:30                    Exhibit C to
                     Nisselson Declaration - Landlord emails Pg 4 of 30
D +1.646.760.9021
Kristen@morgensterncap.com | www.morgensterncap.com


From: Powers, Travis <Travis.Powers@klgates.com>
Sent: Wednesday, January 20, 2021 12:41 PM
To: Kristen Kenney <Kristen@MorgensternCap.com>
Cc: Robert Morgenstern <Robert@MorgensternCap.com>; Reid <Reid@CanvasPG.com>; Jonathan
Vayner <Jonathan@CanvasPG.com>; Catuogno, David S. <David.Catuogno@klgates.com>;
anisselson@windelsmarx.com; Eliades, Daniel M. <Daniel.Eliades@klgates.com>
Subject: RE: 629 East 5th St ‐ Medici ‐ Urgent Information Request

Good afternoon, Kristen,

All inquiries can be directed to the Chapter 7 Trustee for Medici 629 E. 5th LLC (the “Debtor”), Alan
Nisselson, whose contact information is below. Thank you.

Alan Nisselson
Windels Marx Lane & Mittendorf, LLP
156 West 56th Street, New York, New York 10019
Direct Dial: 212.237.1021 | General Fax: 212.262.1215
anisselson@windelsmarx.com | www.windelsmarx.com

As you know the Debtor filed a Chapter 7 bankruptcy petition on Friday January 15, 2021 and ceased
active operations as of said filing. On January 18, 2021, Mr. Nisselson was appointed Chapter 7 Trustee
and is the authorized representative of the Debtor’s bankruptcy estate. Mr. Nisselson is copied on this
email. We are sending this email as a courtesy to help facilitate transition, however, this communication
is not made by or on behalf of the Chapter 7 estate and shall not be binding upon, or prejudicial to, the
rights and duties of the Chapter 7 Trustee or the estate.

Travis




Travis Powers, Esq.*
K&L Gates LLP
One Newark Center - 10th Floor
Newark, New Jersey 07102
Phone: (973) 848-4112
Fax: (973) 848-4001
Travis.Powers@klgates.com
www.klgates.com
*Admitted in New York


From: Kristen Kenney <Kristen@MorgensternCap.com>
Sent: Wednesday, January 20, 2021 9:55 AM
To: Powers, Travis <Travis.Powers@klgates.com>; Eliades, Daniel M. <Daniel.Eliades@klgates.com>;
Artem Ustinov <artem.ustinov@quarters.com>
Cc: Robert Morgenstern <Robert@MorgensternCap.com>; Reid <Reid@CanvasPG.com>; Jonathan
Vayner <Jonathan@CanvasPG.com>
Subject: RE: 629 East 5th St ‐ Medici ‐ Urgent Information Request


                                                     2
   21-10082-jlg        Doc 9-4 Filed 01/24/21 Entered 01/24/21 19:28:30                Exhibit C to
                       Nisselson Declaration - Landlord emails Pg 5 of 30


Thank you. Have you received any other information on the property?

Additionally, we have had tenants reaching out requesting security deposit refunds. We know that Hello
Rented is holding security for a number of the tenants, but not all. What is going to be the process for
the other tenants getting their refunds? This must be done within 14 days of moveout.

Best,
Kristen

Kristen Kenney
Morgenstern Capital
215 Lexington Avenue, 20th Fl | New York, NY
D +1.646.760.9021
Kristen@morgensterncap.com | www.morgensterncap.com


From: Powers, Travis <Travis.Powers@klgates.com>
Sent: Tuesday, January 19, 2021 3:28 PM
To: Kristen Kenney <Kristen@MorgensternCap.com>; Eliades, Daniel M. <Daniel.Eliades@klgates.com>;
Artem Ustinov <artem.ustinov@quarters.com>
Cc: Robert Morgenstern <Robert@MorgensternCap.com>; Reid <Reid@CanvasPG.com>; Jonathan
Vayner <Jonathan@CanvasPG.com>
Subject: RE: 629 East 5th St ‐ Medici ‐ Urgent Information Request

Good afternoon, all,

I received the below information today, which sets forth the “new” tenants, with email addresses and
move‐in dates:

                                                          East
Vanisha Sampat                                            Village    15.01.2021
                                                          East
Emma Knobloch                                             Village    17.01.2021
                                                          East
Selvana Gerges             s                              Village    17.01.2021
                                                          East
Hayley Villapudua                                         Village    18.01.2021
                                                          East
Siri Kanakamedala                                         Village    18.01.2021
                                                          East
Cheryl Monroe                                             Village    18.01.2021
                                                          East
Srishti Gupta                                             Village    19.01.2021
                                                          East
Mila Besson                                               Village    19.01.2021
                                                          East
Chhavi Falod                                              Village    20.01.2021
Luis Bernardo Rivera                                      East
Munozcano                  l                              Village    22.01.2021



                                                   3
   21-10082-jlg      Doc 9-4 Filed 01/24/21 Entered 01/24/21 19:28:30                      Exhibit C to
                     Nisselson Declaration - Landlord emails Pg 6 of 30
                                                             East
Anna Brown                                                   Village    27.01.2021
                                                             East
ANUSHKA DHOOT                                                Village    29.01.2021
                                                             East
Regan Fair                                                   Village    21.01.2021
                                                             East
Katherine Eo                                                 Village    20.01.2021
                                                             East
Chetna Agarwal                                               Village    30.01.2021
                                                             East
Rachel Venable                                               Village    25.01.2021
                                                             East
Andrew Athanasiadis         n                                Village    01.02.2021
                                                             East
Anastasia Guzenko                                            Village    01.02.2021




Travis Powers, Esq.*
K&L Gates LLP
One Newark Center - 10th Floor
Newark, New Jersey 07102
Phone: (973) 848-4112
Fax: (973) 848-4001
Travis.Powers@klgates.com
www.klgates.com
*Admitted in New York


From: Kristen Kenney <Kristen@MorgensternCap.com>
Sent: Tuesday, January 19, 2021 3:14 PM
To: Powers, Travis <Travis.Powers@klgates.com>; Eliades, Daniel M. <Daniel.Eliades@klgates.com>;
Artem Ustinov <artem.ustinov@quarters.com>
Cc: Robert Morgenstern <Robert@MorgensternCap.com>; Reid <Reid@CanvasPG.com>; Jonathan
Vayner <Jonathan@CanvasPG.com>
Subject: 629 East 5th St ‐ Medici ‐ Urgent Information Request
Importance: High




Hello,

Connecting a few groups here – Daniel and Travis are the bankruptcy attorneys for Quarters; Artem is
still employed by Quarters/Medici out of the Berlin office.

I just spoke to Daniel on the phone on wanted to loop all of us in on an email to try to facilitate the
transfer of information as quickly and easily as possible.

                                                      4
   21-10082-jlg            Doc 9-4 Filed 01/24/21 Entered 01/24/21 19:28:30                                        Exhibit C to
                           Nisselson Declaration - Landlord emails Pg 7 of 30
Artem, I believe you spoke earlier today with my colleagues, Reid and Jon. We own the building at 629
East 5th Street in Manhattan, which has been leased by Medici since early 2018. We have taken over
management and leasing of the premises effective as of the bankruptcy filing on Friday. Rui Barros told
me that you would be the best person to speak with to obtain the information we need. Our goal is to
have as seamless of a transition as possible, for us and for the current and future tenants of 629 East 5th
St sourced by Medici, but this has been very difficult as we only have a rent roll which does not include
future tenants or needed correspondence. Individuals have been reaching out to us about their move‐
ins and we don’t have the information to assist them.

We realize this is a hectic and difficult time for everyone, but if you could please do what you can to get
us all available information on the property, we would really appreciate it. Artem – Reid mentioned that
you had access to some of this, but wanted to speak to the attorneys and get authorization to do so
before sending. As mentioned, I spoke to Daniel, who has given the ok for you to release everything that
you have.

Artem would you please provide the following
     Utility account logins and information
     Any other relevant logins – security cameras, phone or internet lines, etc
     Quarters property management agreement with Jordan Cooper
     Vendor lists
     All available leasing information including future tenants, relevant information to current
       tenants; all tenant and leasing correspondence
     All current and future internal transfers (some tenants have already reached out that are
       supposed to be transferring and don’t know where they are going)
     Inventory lists – what was typically kept at the premises, what is needed
     Operational processes; list of services provided to tenants
     What services they tenants were using the Quarters app for; assuming they no longer have
       access to this and we will need to provide an alternative
     How have leasing inquires typically come in for the property and is there an easy way to shift
       this over to us so we don’t drop any future tenants?
     All available information on security deposit accounting. We are setting up an account with
       Hello Rented, but are there tenant move outs coming up that we need information for

Thank you very much in advance; we appreciate everyone working with us on this.

Best,
Kristen

Kristen Kenney
Morgenstern Capital
215 Lexington Avenue, 20th Fl | New York, NY
D +1.646.760.9021
Kristen@morgensterncap.com | www.morgensterncap.com




This electronic message contains information from the law firm of K&L Gates LLP. The contents may be privileged and confidential
and are intended for the use of the intended addressee(s) only. If you are not an intended addressee, note that any disclosure,
copying, distribution, or use of the contents of this message is prohibited. If you have received this e-mail in error, please contact me
at Travis.Powers@klgates.com.-4

This electronic message contains information from the law firm of K&L Gates LLP. The contents may be privileged and confidential
and are intended for the use of the intended addressee(s) only. If you are not an intended addressee, note that any disclosure,
copying, distribution, or use of the contents of this message is prohibited. If you have received this e-mail in error, please contact me
at Travis.Powers@klgates.com.-4
                                                                   5
         21-10082-jlg       Doc 9-4 Filed 01/24/21 Entered 01/24/21 19:28:30                Exhibit C to
                            Nisselson Declaration - Landlord emails Pg 8 of 30




From: Aaron Bergman <abergman@empirecapitalre.com>
Date: January 21, 2021 at 3:40:24 PM EST
To: Travis.Powers@klgates.com, "Nisselson, Alan" <anisselson@windelsmarx.com>,
David.Catuogno@klgates.com
Cc: Josh Rahmani <josh@empirecapitalre.com>, Ebi Khalili <ekhalili@empirecapitalre.com>, Joseph
Goldsmith <jgoldsmith@kaulaw.com>
Subject: URGENT: 326 Grand Street Tenancy




      Mr. Powers & Mr. Nisselson,

      I'm writing on behalf of Empire 326 Grand LLC, owner of 324-326 Grand Street and landlord to
      Medici 326 Grand LLC.

      I understand the entity declared Chapter 7 Bankruptcy last week and we have serious concerns
      about the directions given to the residential "subtenants" of their coliving operation naming
      myself and our firm as the new contact for management and leasing concerns.

      It is my understanding that even though the entity has filed for bankruptcy and is in default of its
      lease agreement, the lease is still in effect and the entity/it's appointed trustee is the responsible
      party for the premises at present.

      I have received many emails and calls from very concerned subtenants living in the building, or
      scheduled to move into the building asking for move-in instructions, keys, repairs, cleaning, etc.
      I have also been contacted by the tenant's vendors and told that they are no longer providing
      essential services to the building such as trash removal, etc.

      The current state of affairs is essentially the tenant having abandoned the building filled with
      increasingly unhappy tenants and this is detrimental to the building we have a vested interest in.

      I respect that this is a process and do not wish to interfere in any way. Therefore, I kindly ask
      that your firm inform and address the immediate needs of the in-place "subtenants" as despite
      what the subtenants have been told, we have not been given any legal authorization or practical
      means to access and take over management of the premises.

      Thank you for your prompt attention to this matter.


      Aaron Bergman
      Chief Operating Officer



                                                        1
                                   21-10082-jlg                                                                                                               Doc 9-4 Filed 01/24/21 Entered 01/24/21 19:28:30     Exhibit C to
                                                                                                                                                              Nisselson Declaration - Landlord emails Pg 9 of 30
Empire Capital Holdings
Investment Management & Acquisitions
461 Fifth Avenue, 6th Floor
New York NY 10017
Phone: (212) 213-4551
 The link ed image cannot be display ed. The file may hav e been mov ed, renamed, or deleted. Verify that the link points to the correct file and location.




TERMS & CONDITIONS: This message is intended only for the designated recipient. The information contained in this message
and/or attachments is intended only for the person or entity to whom it was addressed and may contain confidential and/or
privileged material. Any review, retransmission, dissemination or other use of, or taking of any action in reliance upon, this
information is prohibited. Any unauthorized forwarding, disclosure, copying or other use of this message or its attachments is
prohibited. Retransmission, dissemination or other use of this email by intended recipient is also prohibited unless permitted by in
writing by Empire Capital Holdings. If you are not a designated recipient, you may not review, copy or distribute this message. If you
receive this in error, please notify the sender by reply e-mail and delete this message. No warranty or representation, express or
implied, is made as to the accuracy of the information contained herein, and same is submitted subject to errors, omissions, change
of price, rental or other conditions, withdrawal without notice, and to any special listing conditions, imposed by our principal.




                                                                                                                                                                                      2
           21-10082-jlg       Doc 9-4 Filed 01/24/21 Entered 01/24/21 19:28:30                          Exhibit C to
                              Nisselson Declaration - Landlord emails Pg 10 of 30




From: jgoldsmith@kaulaw.com
Date: January 20, 2021 at 4:32:26 PM EST
To: David.Catuogno@klgates.com, Travis.Powers@klgates.com, "Nisselson, Alan" <anisselson@windelsmarx.com>
Subject: RE: Medici 326 Grand LLC, Case No. 21‐10073‐jlg




Gentlemen, I am following up on the below. The debtor’s subtenants in the building are hounding us for access and services.
See the attached. Please let me know whether my client has permission to take possession and deal with the subtenants. Thank
you.




Joseph Goldsmith, Esq.
Kossoff, PLLC
Attorneys at Law
217 Broadway, Suite 401
New York, New York 10007
Tel.:   (212) 267-6364, ext. 278
Cell:   (646) 369-9070
Email: jgoldsmith@kaulaw.com
website: www.kaulaw.com

***************************************
Confidentiality Notice -

This transmittal and/or attachments may be a confidential attorney-client communication or may otherwise be privileged or
confidential information. If you are not the intended recipient, you are hereby notified that you have received this transmittal in
error; any review, dissemination, distribution, or copying of this transmittal is strictly prohibited. If you have received this
transmittal and/or attachments in error, please notify us immediately by e-mail reply or by telephone at 212-267-6364 and
immediately delete this message and all its attachments.

P Save a Tree - Think Before You Print.



From: jgoldsmith@kaulaw.com <jgoldsmith@kaulaw.com>
Sent: Tuesday, January 19, 2021 4:33 PM
To: 'David.Catuogno@klgates.com' <David.Catuogno@klgates.com>; 'Travis.Powers@klgates.com'
<Travis.Powers@klgates.com>; 'anisselson@windelsmarx.com' <anisselson@windelsmarx.com>
Subject: Medici 326 Grand LLC, Case No. 21‐10073‐jlg

Mr. Nisselson, Mr. Catuogno, and Mr. Powers, as I mentioned to Mr. Catuogno on the phone several moments ago, I represent
Empire 326 Grand LLC, the owner and landlord of 324-326 Grand Avenue in Manhattan. Medici 326 Grand LLC is the tenant
of a portion of 324 Grand Avenue who in turn has sublet and licensed out space in the building to residential subtenants and
occupants. We received the Chapter 7 Petition. We also have started to receive phone calls for the residential subtenants and
                                                                1
           21-10082-jlg       Doc 9-4 Filed 01/24/21 Entered 01/24/21 19:28:30                          Exhibit C to
                              Nisselson Declaration - Landlord emails Pg 11 of 30
occupants of the building and from the debtor’s vendors who have told us that the debtor has abandoned the property, is not
providing services, and not paying any invoices. This is an issue for both the owner and the debtor as the owner has joint and
several liability for the I would like to work out with you and the bankruptcy court the surrender of the lease and premises back
to my client so that my client can begin managing the property, providing services, and collecting rent from the residential
subtenants and occupants. Please call me to discuss. Thanks.


Joseph Goldsmith, Esq.
Kossoff, PLLC
Attorneys at Law
217 Broadway, Suite 401
New York, New York 10007
Tel.:   (212) 267-6364, ext. 278
Cell:   (646) 369-9070
Email: jgoldsmith@kaulaw.com
website: www.kaulaw.com

***************************************
Confidentiality Notice -

This transmittal and/or attachments may be a confidential attorney-client communication or may otherwise be privileged or
confidential information. If you are not the intended recipient, you are hereby notified that you have received this transmittal in
error; any review, dissemination, distribution, or copying of this transmittal is strictly prohibited. If you have received this
transmittal and/or attachments in error, please notify us immediately by e-mail reply or by telephone at 212-267-6364 and
immediately delete this message and all its attachments.

P Save a Tree - Think Before You Print.




                                                                2
         21-10082-jlg    Doc 9-4 Filed 01/24/21 Entered 01/24/21 19:28:30                Exhibit C to
                         Nisselson Declaration - Landlord emails Pg 12 of 30




From: "Powers, Travis" <Travis.Powers@klgates.com>
Date: January 19, 2021 at 5:04:33 PM EST
To: David Dweck <dukeage@aol.com>
Cc: sja@flatiron-rea.com, ken.hart@veracitypartners.net, mikemarino789@gmail.com,
Mikemarinojr@veracitypartners.net, "Eliades, Daniel M." <Daniel.Eliades@klgates.com>, "Catuogno, David
S." <David.Catuogno@klgates.com>, "Nisselson, Alan" <anisselson@windelsmarx.com>
Subject: RE: Quarters / NYC Williamsburg


      Good afternoon, David,

      In furtherance of our conversation, below is the contact for the Chapter 7 Trustee, Alan
      Nisselson.

      Alan Nisselson
      Windels Marx Lane & Mittendorf, LLP
      156 West 56th Street, New York, New York 10019
      Direct Dial: 212.237.1021 | General Fax: 212.262.1215
      anisselson@windelsmarx.com | www.windelsmarx.com

      As you know, Medici 186 N. 6th LLC (the “Debtor”) filed a Chapter 7 bankruptcy petition on
      Friday January 15, 2021 and ceased active operations as of said filing. On January 18, 2021, Mr.
      Nisselson was appointed Chapter 7 Trustee and is the authorized representative of the Debtor’s
      bankruptcy estate. Mr. Nisselson is copied on this email. We are sending this email as a
      courtesy to help facilitate transition, however, this communication is not made by or on behalf of
      the Chapter 7 estate and shall not be binding upon, or prejudicial to, the rights and duties of the
      Chapter 7 Trustee or the estate.

      Travis




      Travis Powers, Esq.*
      K&L Gates LLP
      One Newark Center - 10th Floor
      Newark, New Jersey 07102
      Phone: (973) 848-4112
      Fax: (973) 848-4001
      Travis.Powers@klgates.com
      www.klgates.com
      *Admitted in New York

      From: David Dweck <dukeage@aol.com>
      Sent: Monday, January 18, 2021 4:49 PM
                                                       1
   21-10082-jlg      Doc 9-4 Filed 01/24/21 Entered 01/24/21 19:28:30                       Exhibit C to
                     Nisselson Declaration - Landlord emails Pg 13 of 30
To: Powers, Travis <Travis.Powers@klgates.com>
Cc: sja@flatiron‐rea.com; ken.hart@veracitypartners.net; mikemarino789@gmail.com;
Mikemarinojr@veracitypartners.net; Eliades, Daniel M. <Daniel.Eliades@klgates.com>; Catuogno, David
S. <David.Catuogno@klgates.com>
Subject: Re: Quarters / NYC Williamsburg

Hi Travis,

We are the Landlord (186 N 6 Owner LLC) at 186 N 6 & 165 N 5th Sreet in Brooklyn, NY
The Debtor is Medici 186 N.6th LLC


Thanks for sending this along.

1. Many people have started reaching out to us as owners of the building with different questions. Please
advise who we should have them contact. re:

a. Tenants with issues, FOB not working, their app is not working, no one took out their garbage, cleaned
their units, etc..
b. Tenants scheduled to move in who are in transit with no access to the building and their unit. They are
exteremely concerned with the added pressure of Covid and Quarantine
   rules.
c. Safety facility services, who evidently were contracted by Quarters for maintenance and porter services
and they are asking us for further details

2. Please be advised we have never been provided with FOB & key access for emergencies and are
concerned that the building might not be not actively monitored.

3. Lastly, please note Section 12 of the document you provided states that the property is not
insured. We have an insurance certificate showing that it is. See attached.

Thanks,

David Dweck
Dukeage@aol.com
917-518-3663


-----Original Message-----
From: Powers, Travis <Travis.Powers@klgates.com>
To: David Dweck <dukeage@aol.com>; rui.barros@quarters.com <rui.barros@quarters.com>
Cc: ulrich.koller@quarters.com <ulrich.koller@quarters.com>; lori.albert@quarters.com
<lori.albert@quarters.com>; sja@flatiron-rea.com <sja@flatiron-rea.com>; ken.hart@veracitypartners.net
<ken.hart@veracitypartners.net>; mikemarino789@gmail.com <mikemarino789@gmail.com>;
Mikemarinojr@veracitypartners.net <Mikemarinojr@veracitypartners.net>; Eliades, Daniel M.
<Daniel.Eliades@klgates.com>; Catuogno, David S. <David.Catuogno@klgates.com>
Sent: Sun, Jan 17, 2021 12:24 pm
Subject: RE: Quarters / NYC Williamsburg

David,

Attached please find the filestamped Chapter 7 petition for Medici 186 N. 6th LLC (the “Debtor”) filed
Friday evening in the United States Bankruptcy Court for the Southern District of New York.

Please note that, as the Chapter 7 petition has been filed, the Debtor’s creditors are subject to the
automatic stay of 11 U.S.C. 362, which prohibits, among other things, the commencement or continuation
of administrative or legal action against the Debtor or property of its Chapter 7 estate, subject to sanctions
for any violation thereof. Please let me know if you have any questions. Thank you.



                                                      2
   21-10082-jlg            Doc 9-4 Filed 01/24/21 Entered 01/24/21 19:28:30       Exhibit C to
                           Nisselson Declaration - Landlord emails Pg 14 of 30


Travis Powers, Esq.*
K&L Gates LLP
One Newark Center - 10th Floor
Newark, New Jersey 07102
Phone: (973) 848-4112
Fax: (973) 848-4001
Travis.Powers@klgates.com
www.klgates.com
*Admitted in New York

From: David Dweck <dukeage@aol.com>
Sent: Sunday, January 17, 2021 12:18 PM
To: rui.barros@quarters.com
Cc: ulrich.koller@quarters.com; lori.albert@quarters.com; sja@flatiron-rea.com;
ken.hart@veracitypartners.net; mikemarino789@gmail.com;
Mikemarinojr@veracitypartners.net; Eliades, Daniel M. <Daniel.Eliades@klgates.com>; Powers,
Travis <Travis.Powers@klgates.com>
Subject: Re: Quarters / NYC Williamsburg

Hi Rui,
We did not hear from your attorneys.
Whatvis the status of the German parent?
Regards,
David Dweck
dukeage@aol.com
917 518 3663




On Sunday, January 17, 2021 Rui Barros <rui.barros@quarters.com> wrote:

Hi Duke,

We can confirm that we have filed Chapter 7 bankruptcy. You should have received a notice
from our lawyers at K&L (copied). Attached is the rent roll for the building with tenant
information. We expect a trustee to be appointed early next week who will step in.

Unfortunately, without financing we had no other choice than to file. We wish you all the best.


Rui M. Barros
Co-CEO & COO



 rui.barros@quarters.com



 +1-973-452-7426




                                                   3
   21-10082-jlg          Doc 9-4 Filed 01/24/21 Entered 01/24/21 19:28:30                                       Exhibit C to
                         Nisselson Declaration - Landlord emails Pg 15 of 30
Quarters Services USA LLC
Part of the Quarters Group
1261 Broadway, Suite 405 | New York, NY 10001 | USA




quarters.com



Facebook



Instagram



Press

Live with us in: Amsterdam · Austin · Berlin · Chicago · Düsseldorf · Frankfurt · Hamburg · Munich · New York · Philadelphia ·
Rotterdam · Stuttgart · The Hague · Washington, D.C.




On Sun, Jan 17, 2021 at 9:36 AM David Dweck <dukeage@aol.com> wrote:
 Ulrich,
 It has come to our attention that Medici/Quarters files Chapter 7 on Friday.
 Let's set up a call to discuss the next steps.
 Regards,
 David Dweck
 dukeage@aol.com
 917 518 3663


 On Tuesday, December 15, 2020 Ulrich Koller <ulrich.koller@quarters.com> wrote:
 Dear All,


 Please find enclosed as agreed the P&L forecast for Williamsburg as well the consolidated
 figures for Quarters Holding GER (Jan-Oct. FY2020) as a basis for further conversations.


 Disclaimer:
 All negotiations conferences and discussions related to these negotiations shall be confidential and shall
 be treated as compromise and settlement negotiations in accordance with Federal Rule of Evidence
 408 and its applicable state counterpart. Any provided financial information has to be treated as
 confidential and is not to be shared and distributed to other parties and the parties hereby agree that
 such information shall be subject to the terms and conditions of the Non-Disclosure Agreement entered
 into between the parties in November, 2018.




 On Tue, 15 Dec 2020 at 17:00, dukeage <dukeage@aol.com> wrote:
  Ulrich,

  See NDA previously signed.

  Regards,
                                                                  4
21-10082-jlg      Doc 9-4 Filed 01/24/21 Entered 01/24/21 19:28:30                       Exhibit C to
                  Nisselson Declaration - Landlord emails Pg 16 of 30
David Dweck
Dukeage@aol.com
917 518 3663


-------- Original message --------
From: Ulrich Koller <ulrich.koller@quarters.com>
Date: 12/14/20 2:51 AM (GMT-05:00)
To: David Dweck <dukeage@aol.com>
Cc: Rui Barros <rui.barros@quarters.com>, Raphael Sidelsky <r.sidelsky@w5-group.com>,
Lori Albert <lori.albert@quarters.com>, sja@flatiron-rea.com, ken.hart@veracitypartners.net,
mikemarino789@gmail.com, Mikemarinojr@veracitypartners.net
Subject: Re: Quarters / NYC Williamsburg

Dear DAvid,

Thanks for your reply, I took the opportunity and sent out a ViCo for 10am, please let me
know if this time is not convenient for somebody.

Thanks BR UK

On Sun, 13 Dec 2020 at 00:03, David Dweck <dukeage@aol.com> wrote:
Ulrich,
We are glad to jump in another call this week to discuss our position & how we can possibly help.
Regards,
David Dweck
dukeage@aol.com
917 518 3663


On Friday, December 11, 2020 Ulrich Koller <ulrich.koller@quarters.com> wrote:
Dear All,

According to our common video conference please find enclosed from our side the following
options/possibilities to find a solution under the given contractual premises and forecasted financial
KPIs concerning the building in Williamsburg / NYC:


1. Removal of the German parent guarantee and to be replaced by a guarantee from the US holding
company, Quarters Property USA, Inc.

2. Full tax liability shifted to the Landlord and Quarters contributes annually by the following schedule
as Quarters' tax responsibility remains flat from 2023-2025.

2022: $0
2023: $100k
2024: $100k
2025: $100k

3. 10% discount to contractual base rent

4. Profit share structure (90% Landlord / 10% Quarters) based on positive EBITDA


Further options would be:

                                                   5
21-10082-jlg           Doc 9-4 Filed 01/24/21 Entered 01/24/21 19:28:30                                       Exhibit C to
                       Nisselson Declaration - Landlord emails Pg 17 of 30
1. Convert the business model into a management deal with a termination right connected to
profitability

2. Termination of the lease with Quarters taking the given security deposit under consideration as well
as the already taken FF&E investment.


We hope to find a positive outcome for both parties under the given pandemic circumstances and
would highly appreciate an answer from your side promptly.

Best regards, UK

Disclaimer:
All negotiations conferences and discussions related to these negotiations shall be confidential and
shall be treated as compromise and settlement negotiations in accordance with Federal Rule of
Evidence 408 and its applicable state counterpart.

--

Ulrich Koller




 ulrich.koller@quarters.com



 +43 676 450 81 50




Quarters Digital Services GmbH
Part of the Quarters Group
Zossener Strasse 55 | 10961 Berlin | Germany




quarters.com



Facebook



Instagram



Press

Live with us in: Amsterdam · Austin · Berlin · Chicago · Düsseldorf · Frankfurt · Hamburg · Munich · New York · Philadelphia ·
Rotterdam · Stuttgart · The Hague · Washington, DC

Amtsgericht Berlin-Charlottenburg, HRB 156335 B | Managing Director: Ferdinand von Fumetti, Ulrich Koller



The information transmitted by this email is intended only for the person or entity to which it is addressed. This email may
contain proprietary, business-confidential and/or privileged material. If you are not the intended recipient of this message, be
aware that any use, review, retransmission, distribution, reproduction or any action taken in reliance upon this message is
strictly prohibited. If you received this in error, please contact the sender and delete the material from all computers.


                                                               6
    21-10082-jlg           Doc 9-4 Filed 01/24/21 Entered 01/24/21 19:28:30                                           Exhibit C to
                           Nisselson Declaration - Landlord emails Pg 18 of 30
  The information transmitted by this email is intended only for the person or entity to which it is addressed. This email may contain
  proprietary, business-confidential and/or privileged material. If you are not the intended recipient of this message, be aware that
  any use, review, retransmission, distribution, reproduction or any action taken in reliance upon this message is strictly prohibited.
  If you received this in error, please contact the sender and delete the material from all computers.


 The information transmitted by this email is intended only for the person or entity to which it is addressed. This email may contain
 proprietary, business-confidential and/or privileged material. If you are not the intended recipient of this message, be aware that
 any use, review, retransmission, distribution, reproduction or any action taken in reliance upon this message is strictly prohibited. If
 you received this in error, please contact the sender and delete the material from all computers.


Amsterdam · Berlin · Chicago · Düsseldorf · Frankfurt · Hamburg · Munich · New York · Philadelphia · Rotterdam · Stuttgart · The Hague ·
Washington, D.C.


Amtsgericht Berlin-Charlottenburg, HRB 156335 B | Managing Director: Ulrich Koller


The information transmitted by this email is intended only for the person or entity to which it is
addressed. This email may contain proprietary, business-confidential and/or privileged material.
If you are not the intended recipient of this message, be aware that any use, review,
retransmission, distribution, reproduction or any action taken in reliance upon this message is
strictly prohibited. If you received this in error, please contact the sender and delete the material
from all computers.
This electronic message contains information from the law firm of K&L Gates LLP. The contents may be privileged and confidential
and are intended for the use of the intended addressee(s) only. If you are not an intended addressee, note that any disclosure,
copying, distribution, or use of the contents of this message is prohibited. If you have received this e-mail in error, please contact me
at Travis.Powers@klgates.com.-4

This electronic message contains information from the law firm of K&L Gates LLP. The contents may be privileged and confidential
and are intended for the use of the intended addressee(s) only. If you are not an intended addressee, note that any disclosure,
copying, distribution, or use of the contents of this message is prohibited. If you have received this e-mail in error, please contact me
at Travis.Powers@klgates.com.-4




                                                                     7
        21-10082-jlg     Doc 9-4 Filed 01/24/21 Entered 01/24/21 19:28:30                Exhibit C to
                         Nisselson Declaration - Landlord emails Pg 19 of 30




From: Mike Golden <mikegolden@atproperties.com>
Date: January 21, 2021 at 6:10:20 PM EST
To: David.Catuogno@klgates.com
Cc: DWelch@burkelaw.com, artem.ustinov@quarters.com, mrourke@atproperties.com,
hnathanson@luxurypm.com, astanton@burkelaw.com, edwardlowery@atproperties.com,
Daniel.Eliades@klgates.com, Travis.Powers@klgates.com, "Nisselson, Alan"
<anisselson@windelsmarx.com>, "Barr, Leslie" <lbarr@windelsmarx.com>
Subject: Re: 171 N Aberdeen St Property [KLG-USE_Active01.FID2406359]


      <0.jpg>


      My attorney is probably going to kill me for responding to this but I don’t really care. I hope you
      guys know the amount of damage you’ve done by how you’ve handled this. You sent a letter to
      all the tenants with my email address on it telling them we’re responsible for everything and you
      didn’t even tell us it was going out. I’ve got these poor tenants who have no idea what’s going on
      emailing me and tracking us down trying to find out how they can move in, how they can get
      their heat fixed and if they’re going to get kicked out. We can get no communication from the
      trustee and we have over 100 people in the building and legally we can’t do anything to help
      them. It’s a travesty. This is a $70M+ asset and we are trying to salvage whatever value we can
      given that we had zero notice that this was going to happen and now you’re making it worse by
      scaring the tenants and giving them false information and making us look like heartless idiots
      because we can’t respond or help them even though they have been told that we are the people to
      help them. I hope you guys get your act together because I am incredibly disappointed in how
      it’s been handled us far. I understand everyone has a lot on their plate but you guys are royally
      screwing us.

      No need to respond to me and you probably won’t because you should be talking to my attorney
      but if someone from the trustees office would please reach back out to them at least give us an
      idea of what is going on it would truly be appreciated.

      Mike



             On Jan 21, 2021, at 6:00 PM, Catuogno, David S.
             <david.catuogno@klgates.com> wrote:


             All:

             The below email thread has been forwarded to my attention



                                                       1
21-10082-jlg     Doc 9-4 Filed 01/24/21 Entered 01/24/21 19:28:30                        Exhibit C to
                 Nisselson Declaration - Landlord emails Pg 20 of 30
    Please be advised that the subject email was sent out by an employee of a European
    affiliate of the ten (10) related Quarters debtors all of which recently filed Chapter 7
    petitions in the U.S. Bankruptcy Court in the Southern District of New York (the
    “Quarters Related Debtors”). The author is not an employee of the Quarters Related
    Debtors and was not authorized to speak on behalf of the Quarters related Debtors.

    As you know, as a result of the Chapter 7 filings, all of the Quarters Related Debtors
    have ceased all operations.

    Alan Nisselson has been appointed Chapter 7 Trustee and is the duly authorized
    representative of the Quarters estate(s). Mr. Nisselson has been copied on this email.

    While we believe that the email was well intended, we concede that it is not accurate in
    its description of the status quo and misapprehends United States bankruptcy law and
    its application to the various landlord tenant relationships.

    To the extent the email is interpreted as a statement from the Quarters Related Debtors
    that subtenant leases and/or security deposits automatically have been “passed” to the
    building owners it is recanted.

    We are taking steps to make sure there are no further unauthorized communications
    and apologize for the confusion.

    If anyone on this thread is aware that this message has been forwarded or repeated to
    any other recipients, please advise and we will take the steps necessary to correct the
    miscommunication.

    Additionally, going forward please include me on all communications. Please also
    remove Daniel Eliades from the distribution list.

    Thank you


    <mime-attachment.jpg>

    David S. Catuogno, Esq.
    K&L Gates LLP
    One Newark Center - 10th Floor
    Newark, New Jersey 07102
    Direct: (973) 848-4023
    Mobile: (201) 805-4371
    Fax: (973) 848-4001
    David.Catuogno@klgates.com
    www.klgates.com

    Austin Beijing Berlin Boston Brisbane Brussels Charleston Charlotte Chicago Dallas Doha Dubai
    Fort Worth Frankfurt Harrisburg Hong Kong Houston London Los
    Angeles Melbourne Miami Milan Munich Newark New York Orange County Palo
    Alto Paris Perth Pittsburgh Portland Raleigh Research Triangle Park San Francisco São
    Paulo Seattle Seoul Shanghai Singapore Sydney Taipei Tokyo Washington, D.C. Wilmington



    ________________________________________________________________________
    ______
                                                  2
21-10082-jlg          Doc 9-4 Filed 01/24/21 Entered 01/24/21 19:28:30                                   Exhibit C to
                      Nisselson Declaration - Landlord emails Pg 21 of 30

    From: David K. Welch <DWelch@BurkeLaw.com>
    Sent: Thursday, January 21, 2021 5:20 PM
    To: Artem Ustinov <artem.ustinov@quarters.com>
    Cc: Mike Golden <mikegolden@atproperties.com>; mrourke@atproperties.com; Harry
    Nathanson <hnathanson@luxurypm.com>; Eliades, Daniel M.
    <Daniel.Eliades@klgates.com>; Powers, Travis <Travis.Powers@klgates.com>; Aaron H.
    Stanton <astanton@burkelaw.com>; Ed Lowery <edwardlowery@atproperties.com>
    Subject: Re: 171 N Aberdeen St Property

    This proposed email is simply not true. The tenant leases have not been “passed to
    the owner of the building”. The bankruptcy trustee and bankruptcy court
    determine what leases are assumed and assigned to any third party whether it be
    the owner or otherwise. Also, I would think that we don’t want to assume any
    liability for or under any lease that we are not a party to and which we have yet to
    even see!

    Dave

    David K. Welch
    Burke, Warren, MacKay & Serritella, P.C.
    330 N. Wabash, Suite 2100 | Chicago, IL 60611
    Phone 312.840.7122 | Fax 312.840.7900
    dwelch@burkelaw.com | www.burkelaw.com | my profile

    Confidentiality Note: This email message is for the sole use of the
    intended recipient(s) and may contain confidential and privileged
    information. Any unauthorized review, use, disclosure or distribution is
    strictly prohibited. If you are not the intended recipient, contact the sender
    via reply email and destroy all copies of the original message.



    David K. Welch
    Burke, Warren, MacKay & Serritella, P.C.
    330 N Wabash Ave, 21st Floor | Chicago, IL 60611
    P 312-840-7122 | F 312-840-7900
    DWelch@BurkeLaw.com | www.burkelaw.com
    Profile | vCard

    <mime-attachment.jpg>
    <mime-attachment.png>
    Confidentiality Note: This email message is for the sole use of the intended recipient(s) and may
    contain confidential and privileged information. Any unauthorized review, use, disclosure or
    distribution is strictly prohibited. If you are not the intended recipient, contact the sender via
    reply email and destroy all copies of the original message.


    <mime-attachment.png>
               On Jan 21, 2021, at 4:14 PM, Artem Ustinov
               <artem.ustinov@quarters.com> wrote:


               Hi Mike and Mike,
                                                                    3
21-10082-jlg   Doc 9-4 Filed 01/24/21 Entered 01/24/21 19:28:30                 Exhibit C to
               Nisselson Declaration - Landlord emails Pg 22 of 30

          Quarters is setting up an automatic email response (via Hubspot)
          for those tenants who will try to reach out via the Quarters App or
          email. Please review the below, and add your relevant contact
          information (next to the text in bold) that will be shown in this
          auto-response email to direct tenants to your or your operator.

          Dear Quarters Member,
          Thank you for reaching out to us. As we’ve already communicated
          via email we have to close Quarters in the United States and will
          no longer operate the building you live in. Although your building
          will not be part of our community any longer, you will of course be
          able to continue living here. Your lease has been passed to the
          owner of your building, and your deposit lies with them as well. If
          you have any questions concerning your contract with them, please
          reach out to them directly. Please find below the contact
          information for each location:

          Location - 171 N Aberdeen St.
          Company
          Contact Person
          Phone Number
          Email address

          .
          We would like to thank you for building Quarters with us and wish
          you all the best.
          Your Quarters Team

          Thank you,
          Artem

          On Wed, Jan 20, 2021 at 9:02 PM Harry Nathanson
          <hnathanson@luxurypm.com> wrote:
           Mike provided his information earlier this evening. I just need to
           make sure going forward I have full access to the system to add
           and delet tenants as need.

           Harry



           Sent from my Verizon, Samsung Galaxy smartphone




           -------- Original message --------
           From: Mike Golden <mikegolden@atproperties.com>
           Date: 1/20/21 8:46 PM (GMT-06:00)
           To: artem.ustinov@quarters.com

                                             4
21-10082-jlg   Doc 9-4 Filed 01/24/21 Entered 01/24/21 19:28:30 Exhibit C to
              Nisselson Declaration - Landlord emails Pg 23 of 30
           Cc: mrourke@atproperties.com, daniel.eliades@klgates.com,
           travis.powers@klgates.com, astanton@burkelaw.com,
           dwelch@burkelaw.com, edwardlowery@atproperties.com, Harry
           Nathanson <hnathanson@luxurypm.com>
           Subject: Re: 171 N Aberdeen St Property

           Harry/Ed/Mike who is the right person?


                  On Jan 20, 2021, at 5:17 PM, Artem Ustinov
                  <artem.ustinov@quarters.com> wrote:


                  Hi Mike and Mike,

                  Good to hear from you.
                  Please let me know what information I can help
                  you with.

                  One of the most important topics is the
                  Salto access control. I am in contact with Salto KS
                  HQ who are figuring out how to export access
                  control for 171 N Aberdeen and transfer it to your
                  control.

                  Salto requested the following information for who
                  to set up the account which will have control over
                  the access control system

                  - surname
                  - location, address
                  - e-mail address (please corporate mail address)

                  Let me know so I can forward to Salto. I will
                  connect you (or appointed by the ownership party)
                  with Salto to discuss the system commissioning
                  and etc as soon as they let us know about next
                  steps, and also how long it is going to take their
                  team.

                  Let me know what other topics I can try to help
                  you with.

                  Best,
                  Artem

                  On Tue, Jan 19, 2021 at 5:22 PM Mike Golden
                  <mikegolden@atproperties.com> wrote:
                   Thanks Artem. Please also copy our counsel Dave
                   Welch and Aaron Stanton as well. We want to do
                   what is best for the tenants and the property and
                                          5
21-10082-jlg   Doc 9-4 Filed 01/24/21 Entered 01/24/21 19:28:30           Exhibit C to
               Nisselson Declaration - Landlord emails Pg 24 of 30
                   want to make sure we don’t do anything wrong as
                   we work through this process. Also might want to
                   bring the trustee into the conversation. Currently I
                   believe they are responsible for running the
                   building until they handed over to us or someone
                   else. If someone can bring them in to the
                   conversation that would be great. We were at the
                   building today and The tenants are confused as to
                   who to talk to and where to go for questions and it
                   does not appear that the maintenance person who
                   is handling the building is any longer there so
                   things are starting to become a mess very quickly.

                    Mike


                           On Jan 19, 2021, at 5:15 PM, Mike
                           Rourke
                           <mrourke@atproperties.com>
                           wrote:



                           Artem,



                           Good to hear from you, thank you
                           for reaching out. Do you have time
                           for a call tomorrow morning? As
                           early as you want.



                           Let me know.



                           Michael P. Rourke
                           Vice President | Commercial & Asset
                           Management




                           <image001.png>
                           2356 N. Elston Ave

                           Chicago, IL 60614




                                                6
21-10082-jlg   Doc 9-4 Filed 01/24/21 Entered 01/24/21 19:28:30      Exhibit C to
               Nisselson Declaration - Landlord emails Pg 25 of 30
                          312-505-1610 mobile
                          mrourke@atproperties.com


                          atproperties@commercial.com




                          Follow Us On Facebook at:
                          https://www.facebook.com/atprop
                          ertiescommercial/



                          Follow Us On LinkedIn
                          at: https://www.linkedin.com/com
                          pany/24790432/



                          From: Artem Ustinov
                          <artem.ustinov@quarters.com>
                          Sent: Tuesday, January 19, 2021
                          4:12 PM
                          To: Mike Golden
                          <mikegolden@atproperties.com>;
                          Mike Rourke
                          <mrourke@atproperties.com>
                          Cc: daniel.eliades@klgates.com;
                          travis.powers@klgates.com
                          Subject: 171 N Aberdeen St
                          Property



                          Hi Mike and Mike,



                          I know this is a very frustrating
                          and complicated time.

                          I would like to connect and help to
                          smoothen the transition of the
                          property.

                          Please let me know what
                          information about the property and
                          its operations I can help you with.



                                           7
21-10082-jlg   Doc 9-4 Filed 01/24/21 Entered 01/24/21 19:28:30      Exhibit C to
               Nisselson Declaration - Landlord emails Pg 26 of 30
                          I am figuring out how security and
                          access control systems can be
                          transferred, and who to connect
                          you with.



                          I understand that time is of the
                          essence, as the property is
                          continuing to operate.




                          Daniel and Travis (cc'd) are the
                          bankruptcy attorneys for Quarters,
                          who should be cc'd on all
                          communications.



                          Looking forward to hearing from
                          you,

                          Artem



                          --

                          ARTEM USTINOV

                          Senior Project Manager




                           artem.ustinov@quarters.com




                           +49 15737 494258




                          Quarters Services USA LLC

                          Part of the Quarters Group



                                                 8
21-10082-jlg   Doc 9-4 Filed 01/24/21 Entered 01/24/21 19:28:30                                            Exhibit C to
               Nisselson Declaration - Landlord emails Pg 27 of 30
                            1261 Broadway, Suite 405 | New York, NY 10001 |
                            USA

                            The link ed image cannot be display ed. The file may hav e been mov ed,
                            renamed, or deleted. Verify that the link points to the correct file and
                            location.




                                quarters.com




                                Facebook




                                Instagram




                                Press

                            Live with us in: Amsterdam · Austin · Berlin ·
                            Chicago · Düsseldorf · Frankfurt · Hamburg ·
                            Munich · New York · Philadelphia · Rotterdam ·
                            Stuttgart · The Hague · Washington, D.C.




                            Amsterdam · Berlin · Chicago · Düsseldorf ·
                            Frankfurt · Hamburg · Munich · New York ·
                            Philadelphia · Rotterdam · Stuttgart · The Hague ·
                            Washington, D.C.




                            Amtsgericht Berlin-Charlottenburg, HRB 156335 B |
                            Managing Director: Ulrich Koller




                            The information transmitted by this email is
                            intended only for the person or entity to which it
                            is addressed. This email may contain
                            proprietary, business-confidential and/or
                            privileged material. If you are not the intended
                            recipient of this message, be aware that any
                            use, review, retransmission, distribution,
                            reproduction or any action taken in reliance
                            upon this message is strictly prohibited. If you
                            received this in error, please contact the sender
                            and delete the material from all computers.




                   IMPORTANT NOTICES
                   Never trust wiring instructions sent via email. Cyber
                   criminals are hacking email accounts and sending emails
                   with fake wiring instructions. These emails are convincing
                   and sophisticated. Always independently confirm wiring
                   instructions in person or via a telephone call to a trusted and
                   verified phone number. Never wire money without double-
                                                                                                       9
21-10082-jlg   Doc 9-4 Filed 01/24/21 Entered 01/24/21 19:28:30                                              Exhibit C to
               Nisselson Declaration - Landlord emails Pg 28 of 30
                               checking that the wiring instructions are correct. By opening
                               this e-mail, you agree that you understand the risks of
                               hacking and agree that At World Properties LLC shall have
                               no liability for the wiring of funds.
                               This email message is for the sole use of the intended recipient(s)
                               and may contain confidential and privileged information. Any
                               unauthorized review, use, disclosure or distribution is strictly
                               prohibited. If you are not the intended recipient, contact the sender
                               via reply email and destroy all copies of the original message.
                               Although At World Properties LLC takes reasonable measures to
                               prevent the transmission of computer viruses, by opening this email
                               you agree that At World Properties LLC shall have no liability for any
                               loss or damage caused by this email.




                  --

                  ARTEM USTINOV
                  Senior Project Manager



                                   artem.ustinov@quarters.com



                                   +49 15737 494258




                  Quarters Services USA LLC
                  Part of the Quarters Group
                  1261 Broadway, Suite 405 | New York, NY 10001 | USA




                       quarters.com



                       Facebook
                   The link ed image cannot be display ed. The file may hav e been mov ed,
                   renamed, or deleted. Verify that the link points to the correct file and location.




                       Instagram



                       Press

                  Live with us in: Amsterdam · Austin · Berlin · Chicago · Düsseldorf ·
                  Frankfurt · Hamburg · Munich · New York · Philadelphia · Rotterdam
                  · Stuttgart · The Hague · Washington, D.C.

                  Amsterdam · Berlin · Chicago · Düsseldorf · Frankfurt · Hamburg · Munich
                  · New York · Philadelphia · Rotterdam · Stuttgart · The Hague ·
                  Washington, D.C.


                  Amtsgericht Berlin-Charlottenburg, HRB 156335 B | Managing Director:
                  Ulrich Koller




                                                                                                        10
21-10082-jlg   Doc 9-4 Filed 01/24/21 Entered 01/24/21 19:28:30                                             Exhibit C to
               Nisselson Declaration - Landlord emails Pg 29 of 30
                       received this in error, please contact the sender and delete the
                       material from all computers.




           IMPORTANT NOTICES
           Never trust wiring instructions sent via email. Cyber criminals are
           hacking email accounts and sending emails with fake wiring instructions. These
           emails are convincing and sophisticated. Always independently confirm wiring
           instructions in person or via a telephone call to a trusted and verified phone
           number. Never wire money without double-checking that the wiring
           instructions are correct. By opening this e-mail, you agree that you understand
           the risks of hacking and agree that At World Properties LLC shall have no
           liability for the wiring of funds.
           This email message is for the sole use of the intended recipient(s) and may contain
           confidential and privileged information. Any unauthorized review, use, disclosure or
           distribution is strictly prohibited. If you are not the intended recipient, contact the sender
           via reply email and destroy all copies of the original message. Although At World
           Properties LLC takes reasonable measures to prevent the transmission of computer
           viruses, by opening this email you agree that At World Properties LLC shall have no
           liability for any loss or damage caused by this email.




          --

          ARTEM USTINOV
          Senior Project Manager



           artem.ustinov@quarters.com



           +49 15737 494258




          Quarters Services USA LLC
          Part of the Quarters Group
          1261 Broadway, Suite 405 | New York, NY 10001 | USA




           quarters.com



           Facebook



           Instagram



           Press

          Live with us in: Amsterdam · Austin · Berlin · Chicago · Düsseldorf · Frankfurt · Hamburg ·
          Munich · New York · Philadelphia · Rotterdam · Stuttgart · The Hague · Washington, D.C.

          Amsterdam · Berlin · Chicago · Düsseldorf · Frankfurt · Hamburg · Munich · New York ·
          Philadelphia · Rotterdam · Stuttgart · The Hague · Washington, D.C.
                                                        11
   21-10082-jlg           Doc 9-4 Filed 01/24/21 Entered 01/24/21 19:28:30                                         Exhibit C to
                          Nisselson Declaration - Landlord emails Pg 30 of 30

                     Amtsgericht Berlin-Charlottenburg, HRB 156335 B | Managing Director: Ulrich Koller


                     The information transmitted by this email is intended only for the person or entity to which it
                     is addressed. This email may contain proprietary, business-confidential and/or privileged
                     material. If you are not the intended recipient of this message, be aware that any use,
                     review, retransmission, distribution, reproduction or any action taken in reliance upon this
                     message is strictly prohibited. If you received this in error, please contact the sender and
                     delete the material from all computers.


          This electronic message contains information from the law firm of K&L Gates LLP. The contents may be
          privileged and confidential and are intended for the use of the intended addressee(s) only. If you are not an
          intended addressee, note that any disclosure, copying, distribution, or use of the contents of this message is
          prohibited. If you have received this e-mail in error, please contact me at David.Catuogno@klgates.com.-4




IMPORTANT NOTICES
Never trust wiring instructions sent via email. Cyber criminals are hacking email accounts and sending emails
with fake wiring instructions. These emails are convincing and sophisticated. Always independently confirm wiring
instructions in person or via a telephone call to a trusted and verified phone number. Never wire money without
double-checking that the wiring instructions are correct. By opening this e-mail, you agree that you understand the
risks of hacking and agree that At World Properties LLC shall have no liability for the wiring of funds.
This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged information. Any
unauthorized review, use, disclosure or distribution is strictly prohibited. If you are not the intended recipient, contact the sender
via reply email and destroy all copies of the original message. Although At World Properties LLC takes reasonable measures to
prevent the transmission of computer viruses, by opening this email you agree that At World Properties LLC shall have no liability
for any loss or damage caused by this email.

<ATT00001.jpg>
<ATT00002.png>
<ATT00003.jpg>
<ATT00004.png>




                                                                   12
